Citation Nr: 0604312	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-37 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome 
of the left upper extremity.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

Service connection has been established for carpal tunnel 
syndrome of the right upper extremity, rated 10 percent 
disabling.  Copies of private medical records received in 
July 2005 reflect a diagnosis of carpal tunnel syndrome of 
the right wrist and a notation dated in December 2004 that 
the veteran would be scheduled for carpal tunnel release if 
his symptoms continued.  If the veteran is seeking an 
increased rating for his service-connected carpal tunnel 
syndrome of the right wrist, he should do so with specificity 
at the RO. 


FINDING OF FACT

There is no current competent medical evidence that the 
veteran has a carpal tunnel disability of the left upper 
extremity.


CONCLUSION OF LAW

A carpal tunnel syndrome disability of the left upper 
extremity was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2005) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

The veteran's service medical records (SMRs) are negative for 
any evidence of carpal tunnel syndrome (CTS) of the left 
upper extremity.  The veteran was involved in a motor vehicle 
accident (MVA) in July 1997.  He continued to complain of 
pain and problems in the cervical area that radiated into his 
right upper extremity.  He also complained of tingling that 
would extend into the fingers of the right hand.  There is no 
evidence of any similar complaints involving the left upper 
extremity or fingers of the left hand in the service medical 
records.  However, records from a chiropractor, R. A. 
McPherson, D.C., who treated him following his MVA from July 
to September 1997, reflect that hypoesthesia of the left arm 
was noted in July 1997.

The veteran's August 1997 retirement physical examination did 
not report any neurological abnormalities involving the left 
upper extremity.

The veteran submitted his original claim for service 
connected disability compensation benefits in September 1998.  
One of the issues claimed was entitlement to service 
connection for cervical spine radiculopathy.  The veteran 
submitted several pages of his SMRs in support of his claim.  
The entries clearly denoted treatment for complaints 
involving the right upper extremity.

The veteran was afforded a VA examination in October 1998.  
No complaint involving CTS symptoms was noted in the report.  
The neurologic examination was said to be within normal 
limits.  There was a diagnosis of cervical sprain.  

The veteran was granted service connection for, inter alia, 
degenerative changes of the cervical spine in February 1999.

The veteran submitted his current claim in August 2001.  He 
asserted that he had CTS that was related to service.

The RO wrote to the veteran in February 2002.  He was 
informed of what evidence was needed to substantiate his 
claim.

The veteran responded in March 2002.  He identified two 
sources of treatment for his claimed disability.  One source 
was during his military service and the records are in his 
SMRs.  The other was a private physician, J. Kim, M.D.

The records from Dr. Kim were obtained in June 2002.  They 
relate to treatment provided to the veteran for the period 
from June 2001 to September 2001.  The veteran was originally 
seen in June 2001 with complaints of pain in the neck, mid to 
lower back, left shoulder, left elbow, and left ankle 
following an MVA that same month.  He had neck pain that 
radiated into the right upper extremity with tingling and 
numbness in the fingers.  There was swelling in the left 
elbow.  Tinel sign and Phalen test was negative bilaterally.  
There was no mention of any type of neurological impairment 
in the several diagnoses provided.  

The veteran underwent electromyography (EMG)/nerve conduction 
velocity (NCV) testing in July 2001.  The electrodiagnostic 
studies were done for a differential diagnosis.  The veteran 
was found to have moderately prolonged sensory and distal 
motor latencies of the left median nerve.  The diagnoses 
included a diagnosis of right CTS, and left median nerve 
neuropathy.  The veteran was later seen on several instances 
for complaints of left elbow pain.  A magnetic resonance 
imaging (MRI) study done in September 2001 were said to show 
trace joint effusion but no evidence of any definitive 
ligamentous or bony abnormalities.  There was a question of a 
metallic artifact.  Later x-rays confirmed that there was no 
metal present.

The veteran was afforded a VA neurology examination in August 
2004.  The examiner noted a thorough review of the veteran's 
SMRs and the other medical evidence of record in his report.  
The examiner noted the veteran's prior complaints following 
the July 1997 MVA and treatment in service.  He noted that 
the possibility of cervical radiculopathy versus CTS was 
entertained in service but no EMG studies were done.  The 
examiner also noted that the veteran was involved in a MVA in 
June 2001.  The veteran complained of right hand weakness, 
decreased grip strength, constant sensory deficits, and 
occasional pain in the ulnar distribution of the right arm.  
Similar complaints were not reported for the left arm.  The 
examiner noted that EMG/NCV studies were completed in his 
office.  He said that they revealed a moderate to severe 
right-sided CTS with no evidence of ulnar neuropathy and no 
evidence of a cervical radiculopathy.  The veteran was 
diagnosed with right CTS that was found to be related to 
service.  There was no diagnosis of any neurological 
impairment of the left upper extremity.

A review of the EMG/NCV report from the VA examination shows 
that testing of the median and ulnar nerves of the left arm 
were interpreted as normal.  

The veteran was granted service connection for his right CTS 
in August 2004.  His claim for left CTS remained denied on 
the basis that there was no evidence of a current disability.

The veteran's substantive appeal was received in October 
2004.  He questioned the results of his August 2004 VA 
examination.  He said that he was told that he had evidence 
of left CTS.  He alleged that the examiner did not conduct 
"TENS" (transcutaneous electrical nerve stimulation unit) 
testing on the left extremity because it was painful and the 
examiner new that CTS existed.  The veteran further alleged 
that his job in service involved continual repetitive motion.  

In assessing the evidence of record there is no basis to 
grant service connection for left CTS.  The veteran's SMRs 
are negative for any complaints of left upper extremity 
problems following his MVA in July 1997 as opposed to his 
many complaints involving his right upper extremity.  The 
records from Dr. McPherson, while saying that the veteran had 
hypoesthesia of the left arm, appear to have recorded the arm 
incorrectly in light of the multiple SMR entries that later 
addressed right arm symptoms but made no mention of any left 
arm complaints.  Even if Dr. McPherson's records were 
correct, later evidence still supports a denial of the claim.

The records from Dr. Kim, to include EMG/NCV testing, did not 
provide a clear diagnosis of CTS.  Rather the testing was 
interpreted to show a left median nerve neuropathy.  There 
was a clear diagnosis of right CTS.

The August 2004 VA examiner conducted an extremely thorough 
review of the record, he recorded the veteran's current 
complaints, and he conducted EMG/NCV testing, and found CTS 
in the right upper extremity.  There was no evidence of CTS 
in the left upper extremity.  While private medical records 
dated in October 2004 noted that the veteran reported 
symptoms of carpal tunnel syndrome on his right and left 
wrists, only carpal tunnel syndrome of the right wrist was 
diagnosed.

The Board has considered the veteran's statement regarding 
his VA examination and what he was told.  However, his 
statement is not supported by the objective evidence of 
record.  The examination report and EMG/NCV test report 
document testing of the left arm, contrary to the veteran's 
assertions.  Further, the testing found that the left median 
and ulnar nerves motor and sensory responses were normal.  
There is no indication that the examiner informed the veteran 
that he had CTS of the left upper extremity and a review of 
the objective medical evidence from the examination provides 
no basis for such a conclusion.

The veteran is competent to assert that he has symptoms that 
he believes are associated with CTS of the left upper 
extremity.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

There is no competent objective evidence of a current 
disability of CTS of the left upper extremity.  The veteran's 
claim for service connection is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for CTS of the left upper extremity.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for service 
connection.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for service connection in 
August 2001.  The RO wrote to the veteran in February 2002.  
He was informed of what VA would do to assist him in 
developing his claim.  He was advised as to what evidence was 
required to substantiate his claim for service connection.  
The veteran was informed of what he was responsible for in 
supporting his claim.  The veteran was also advised to submit 
any evidence that he had.  He also was informed that his SMRs 
were of record.

The veteran's claim was denied in June 2002.  The submitted 
his notice of disagreement in April 2003.  The veteran was 
afforded a VA examination in August 2004.  His claim remained 
denied and he was issued a statement of the case that 
explained the basis for the continued denial in August 2004.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded a VA examination.  Private treatment 
records were obtained on his behalf and associated with the 
claims file.  The veteran elected to not have a hearing in 
this case.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


